Citation Nr: 0021427	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  96-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to secondary service connection for a right 
ankle condition. 

2.  Entitlement to secondary service connection for a right 
foot condition. 

3.  Entitlement to service connection for a low back 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
secondary  service connection for right ankle, right foot, 
and low back disabilities.  During the appeal, the RO also 
adjudicated the issue of service connection for a low back 
disability on a direct incurrence basis and that aspect of 
the veteran's claim has been developed for appellate review.   

The case was previously before the Board in September 1997 
and again in August 1999, at which time it was Remanded to 
afford the veteran a comprehensive medical examination and 
for other development.  A Board decision in August 1999 
denied service connection for peripheral neuropathy and a 
rating in excess of 10 percent for a left knee disability.  
The issues of secondary service connection for right ankle, 
right foot and low back disabilities were remanded at that 
time.  The requested development having been completed to the 
extent possible, the case is once again before the Board for 
appellate consideration of the issues on appeal.  

The Board also notes that an RO decision in March 1987 denied 
the veteran's original claim for secondary service connection 
for a low back disability.  38 C.F.R. § 3.310(a) (1986).  The 
veteran submitted a timely notice of disagreement to that 
decision in April 1987, which was noted in the Introduction 
to a Board decision in January 1988, but it appears the RO 
never issued a statement of the case on the appealed issue 
until July 1995.  Thus, the appeal of secondary service 
connection for a low back disability has remained open since 
April 1987.  The Board also notes that the decision below 
granting service connection for a low back disability is on a 
direct incurrence basis (38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999)).  The veteran's original 
claim for service connection under that theory was received 
by the RO in February 1996.


FINDINGS OF FACT

1.  There is no medical evidence to show that the veteran's 
service-connected left knee disability has caused or worsened 
a claimed right ankle disability, or a right foot disability. 

2.  The veteran's degenerative disc disease at L5-S1 began 
during service.   


CONCLUSIONS OF LAW

1.  The veteran's claims for secondary service connection for 
right ankle and right foot disabilities are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The veteran's degenerative disc disease at L5-S1 was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Disability which is proximately due to or the result of a 
service-connected disease or injury may also be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may be found when an established service-connected 
condition aggravates a non-service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. The 
VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no VA duty to assist him in 
development of his claim.  Id.; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As explained below, the Board finds that the 
veteran's secondary service connection claims for right ankle 
and right foot disabilities are not well grounded.  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ). Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
In the case of a claim for secondary service connection, 
there must be medical evidence of a nexus between an 
established service-connected condition and the claimed 
disability.  Libertine v. Brown, 9 Vet. App. 521 (1996).


Right Ankle and Right Foot

Service medical records show no right foot or right ankle 
disability.  The thrust of the veteran's claim is that his 
right foot and ankle disabilities are secondary to his 
service-connected left knee disorder.  

Private medical records from July 1994, nearly 20 years after 
service, show heel spur syndrome and associated plantar 
fasciitis of the right foot.  There was no evidence of 
osteolytic process.  August 1994 VA X-rays reported hallux 
valgus deformity of the right foot and a normal left ankle X-
ray with a calcaneal spur.   

A VA examination in May 1998 showed that the veteran had full 
range of motion of the tibiotalar and subtalar joints right 
foot, actively and passively.  He also had full inversion and 
eversion of the right foot.  There was some tenderness 
anteriorly over the tibiotalar joint with deep palpation 
medially.  Neurovascular examination was normal.  AP and 
lateral X-rays of the right foot were normal aside from some 
mild right tibiotalar osteoarthritis.  

A VA peripheral nerves examination in November 1999 showed 
that the veteran had deep tendon reflexes of 2+ and symmetric 
at the patella tendons; 3+ at the right Achilles tendon and 
1+ on the left.  His gait was normal and he was able to walk 
on his toes and heels.  The examiner provided the impression 
that it was as likely as not that the veteran's right knee 
and foot symptomatology was associated with his service-
connected left knee.  X-rays from May 1998 were interpreted 
as showing no abnormality of the right foot.  In a January 
2000 addendum to the November 1999 examination, the examiner 
confirmed the absence of right foot abnormality on physical 
and X-ray examination.  The examiner indicated that the 
service-connected left knee could be causing symptomatology 
but that no disability was shown to exist.  

In the November 1999 VA examination report and January 2000 
supplement, it was conceded that the veteran's service-
connected left knee disability could be causing symptoms 
(pain) but it was further noted that there was no disability.  
Initially, the Board observes that pain does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There is 
earlier dated X-ray evidence of some right foot abnormalities 
but there is no medical opinion to support the claim that the 
veteran's left knee disability caused or aggravated the 
underlying bony abnormalities.  The United States Court of 
Appeals for Veterans Claims (hereinafter, "Court") has held 
that increased symptomatology, without evidence of a 
worsening of the underlying condition, is not aggravation.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991); Allen, 
supra.  

The only medical evidence of the contended causal 
relationships is the opinion that the veteran's left knee 
disability results in right ankle and right foot pain, which 
is not a disability (Sanchez-Benitez v. West, supra).  The 
record is devoid of medical evidence of a current right ankle 
disability.  The only competent evidence of a right foot 
condition is the antecedent medical evidence of heel spur 
syndrome and associated plantar fasciitis (1994), and X-ray 
evidence of hallux valgus (1994) and mild right tibiotalar 
osteoarthritis.  There is no medical opinion that these 
particular foot abnormalities were caused or worsened by a 
left knee disorder.  Moreover, following the most recent 
physical and X-ray examination, the physician specifically 
reported that, while the service-connected left knee could be 
causing symptoms, no disability was shown to exist.

In reviewing the entire record, the Board finds that what is 
lacking in establishing  well-grounded claims for secondary 
service connection for right ankle and right foot 
disabilities is competent medical evidence showing that he 
has an underlying condition of the right foot, or a claimed 
right ankle disability, that has been caused or aggravated by 
his service-connected left knee disability.  Statements by 
the veteran, to the effect that his right ankle and right 
foot disabilities are attributable to his service-connected 
left knee disability, do not constitute competent medical 
evidence, since, as a layman, he has no competence to give a 
medical opinion on diagnosis or etiology of a disorder. 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Consequently, the 
veteran has not met the initial burden under 38 U.S.C.A. 
§ 5107(a) of submitting evidence to show well-grounded claims 
for secondary service connection for these conditions, and 
thus the claims must be denied.

Low Back

The service medical records show no back injury or 
disability.  However, in June 1976, less than 1 year after 
service, the veteran was afforded a VA examination and at 
that time he gave a history of recurrent low back pain of 2 
years duration, which obviously places the onset date of the 
back pain within service.  X-rays at that time (less than 1 
year after service) showed some slight narrowing at L5-S1 
disc space.

The post-service medical evidence includes VA outpatient 
records, which are remarkable for notations that the veteran 
underwent a lumbosacral diskectomy in about 1985 after a CT 
scan revealed a torn disc.  

Additional post-service medical evidence includes a letter 
from a private health care provider, dated in January 1995, 
wherein the examiner reported that the veteran tore his 
iliolumbar, sacroiliac and sacrosprisosus ligaments when he 
fell off a conveyor belt during service.  

Also of record is a May 1998 VA joints examination report, 
which reveals a diagnostic impression of chronic lower back 
pain with intermittent sciatica status post L4-5 diskectomy 
with L5-S1 degenerative disc disease.

As noted above, the veteran was also afforded a VA 
examination in November 1999.  The examiner reported having 
reviewed the claims file.  Examination of the back revealed a 
midline scar overlying the lumbar region.  There was no point 
tenderness.  Straight leg raising was negative.  The examiner 
commented that "it is very possible that [the veteran] 
sustained a mild disc herniation" at the time that he 
injured his left knee in service.  

It is apparent that the January 1995 private physician 
speculated that the veteran tore his iliolumbar, sacroiliac 
and sacrosprisosus ligaments because his opinion, offered 
many years after service, is not supported by any reports or 
clinical evidence in service.  Additionally, there is no 
indication that the examiner reviewed the service records.  
However, the VA examination within a year after service was 
remarkable for disc space narrowing at L5-S1, and the veteran 
clearly indicated at that time that his back pain began 
during service.  The Board finds that this evidence, coupled 
with the November 1999 VA opinion that it was "very 
possible" that the veteran sustained a disc injury at the 
time he injured his left knee, proffered by a physician who 
had reviewed the claims file, places the evidence in relative 
equipoise as to whether the veteran's disc space narrowing at 
L5-S1 began during service.  

The benefit of the doubt rule is a unique standard which is 
applicable to claims before the VA.  In essence, the rule 
provides that, where there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving the issue shall be given  
to the claimant.  38 U.S.C.A. § 5107(b).  In determining 
whether the statutory right to the benefit of the doubt 
applies, a determination as to the balance of all the 
evidence must be made.  The benefit of the doubt rule only 
applies if it is found that the evidence is in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 61 (1991).  The Board finds 
that there is an approximate balance of positive and negative 
evidence.  Under the circumstances, the benefit of the doubt 
has been resolved in the veteran's favor.  38 U.S.C.A. § 
5107.  Accordingly, service connection for degenerative disc 
disease at L5-S1 is warranted.










ORDER

Secondary service connection for a right ankle disability is 
denied. 

Secondary service connection for a right foot disability is 
denied. 

Service connection for degenerative disc disease at L5-S1 is 
granted. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

